        Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 1 of 31


     SBAITI & COMPANY PLLC
 1   Mazin A. Sbaiti, Esq.
     California Bar No. 275089
 2   2200 Ross Avenue
     Suite 4900W
 3   Dallas, Texas 75201
     T: (214) 432-2899
 4   F: (214) 853-4367
     E: MAS@SbaitiLaw.com
 5   Counsel for Plaintiffs
 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
 9
      DR. LAURIE KLEIN, DR. CRAIG                           Civil Action No. __________________
10    MAURER, DR. STEVE LIRINGIS AND
      LISA LIRINGIS, DR. TODD ANTOVICH
11    AND CAROL ANTOVICH, DR. RANDY
      MANTZ AND CARLENE MANTZ, DR.
12    PAMELA HART, DR. GREG MOLIS, DR.
      LES COHEN, and DR. KEN CARLE,
13
            Plaintiffs,                                     ORIGINAL CLASS ACTION
14                                                          COMPLAINT
      vs.
15                                                          DEMAND FOR JURY TRIAL
      PARKER UNIVERSITY,
16
            Defendant.
17

18                                                    I.
19
                                            INTRODUCTION
20
            Plaintiffs bring suit seeking damages arising out of Defendant Parker University’s
21
     negligent, deceptive, unfair, and unlawful conduct. Specifically, from 2012 through at least 2016,
22

23   Parker University sponsored continuing education seminars that it knew would feature Steve

24   Down. These actions and related acts and omissions directly and foreseeably led to each Plaintiff

25   becoming a victim of a scheme or artifice to defraud Plaintiffs out of millions.
26
            At first blush, Parker University and Steve Down’s concerted action would appear to be a
27
     facially legitimate enterprise. Parker University used its name and reputation to convince doctors
28

     ORIGINAL CLASS ACTION COMPLAINT - Page 1
        Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 2 of 31


     to come to Steve Down’s seminars, which they did not have to pay for. But in doing so, Parker
 1

 2   University provided Steve Down a captive audience primed to be receptive to his message and a

 3   venue at which to market his fraudulent investment schemes and solicit investments. In other

 4   words, Parker University’s imprimatur gave Steve Down instant credibility and legitimacy.
 5
            Parker University’s Continuing Education Department generated substantial revenue and
 6
     sponsoring these seminars was a substantial portion of that revenue.
 7
            Yet, Parker University partnered with Steve Down—who, at that point, had already been
 8
     prosecuted by the Securities Exchange Commission for investment fraud—in a way that not only
 9

10   violated State continuing education rules but cloaked Steve Down with the legitimacy that

11   Plaintiffs relied upon when they decided to give Steve Down their millions.
12          Parker University’s involvement and connection with Steve Down masked the scent that
13
     Steve Down was a con man. The skepticism prospective investors would normally have when
14
     approached by a stranger was assuaged because they relied on the belief that Parker University
15
     would never do business with, or expose them to, someone so devious.
16

17          Plaintiffs naturally believed Parker University would not have sponsored a person as

18   unscrupulous as Steve Down as a speaker and allowed him to present at its continuing education

19   seminars without performing due diligence.
20          Plaintiffs now seek to recover damages for out-of-pocket losses, mental anguish, emotional
21
     distress, treble damages, any and all other available damages, costs, and attorneys’ fees. Plaintiffs
22
     bring these actions on behalf of themselves and those around the country who are similarly
23
     situated, who have suffered injuries and seek compensation for the same injuries arising out of
24

25   Defendant’s conduct that is common to all of them.

26          Accordingly, Plaintiffs will seek class treatment of some or all of their claims based upon

27   the allegations herein.
28

     ORIGINAL CLASS ACTION COMPLAINT - Page 2
        Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 3 of 31


                                                     II.
 1

 2                                               PARTIES

 3          1.      Plaintiff Dr. Laurie Klein (“Klein”) is a chiropractor who attended a continuing

 4   educations course sponsored by Parker University in Monterey, California. She is a resident of
 5
     Oakland, California.
 6
            2.      Plaintiff Dr. Craig Maurer (“Maurer”) is a chiropractor who attended continuing
 7
     education courses sponsored by Parker University in Sacramento, California and in Elk Grove,
 8
     California. He is a resident of Napa, California.
 9

10          3.      Plaintiff Dr. Steve Liringis (“Liringis”) is a chiropractor who attended a continuing

11   education course sponsored by Parker University in Charlotte, North Carolina. Plaintiff Lisa
12   Liringis is his wife. They are residents of Greensboro, North Carolina.
13
            4.      Plaintiff Dr. Todd Antovich (“Antovich”) is a chiropractor who attended a
14
     continuing education course sponsored by Parker University in Elk Grove, California. Plaintiff
15
     Carol Antovich is his wife. They are residents of Wilton, California.
16

17          5.      Plaintiff Dr. Randy Mantz (“Mantz”) is a chiropractor who attended a continuing

18   education course sponsored by Parker University in Elk Grove, California. Plaintiff Carlene Mantz

19   is his wife. They are residents of Reno, Nevada.
20          6.      Plaintiff Dr. Pamela Hart (“Hart”) is a chiropractor who attended a continuing
21
     education course sponsored by Parker University in Denver, Colorado. She is a resident of
22
     Boulder, Colorado.
23
            7.      Plaintiff Dr. Greg Molis (“Molis”) is a chiropractor who attended a continuing
24

25   education course sponsored by Parker University in Salt Lake City, Utah.        He is a resident of

26   West Jordan, Utah.

27

28

     ORIGINAL CLASS ACTION COMPLAINT - Page 3
        Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 4 of 31


              8.    Plaintiff Dr. Les Cohen (“Cohen”) is a chiropractor who attended continuing
 1

 2   education courses sponsored by Parker University in Las Vegas, Nevada, El Segundo, California,

 3   and Costa Mesa, California. He is a resident of Victorville, California.

 4            9.    Plaintiff Dr. Ken Carle (“Carle”) is a chiropractor who attended a continuing
 5
     education course sponsored by Parker University in Tampa, Florida. He is a resident of Sarasota,
 6
     Florida.
 7
              10.   Defendant Parker University (“Parker”) is a Texas non-profit corporation with its
 8
     principal office in Dallas, Texas, and may be served through its registered agent, William E.
 9

10   Morgan, 2540 Walnut Hill Lane, Dallas, Texas 75229.

11            11.   Non-party Steve Down (“Down”) is a Utah “businessman” who dubs himself
12   “America’s Wealth Coach.” He has started numerous businesses, including Free Continuing
13
     Education Association (“FCEA”), Financially Fit, LLC, The Falls Event Centers, Even Stevens
14
     Sandwiches, and Steve Hotel (collectively, “Down’s Companies”).
15

16                                                  III.

17                                   JURISDICTION AND VENUE

18            12.   Pursuant to 28 U.S.C. § 1332(a), this Court has subject matter jurisdiction over this

19   action because there is complete diversity of parties and the amount in controversy exclusive of

20   interest and costs exceeds $75,000.

21            13.   This Court also has subject matter jurisdiction over the Complaint under 28 U.S.C.

22   § 1332(d)(2) because at least one class member is diverse from the Plaintiff and the total amount

23   in controversy for the class exceeds $5,000,000.

24            14.   This Court has specific personal jurisdiction over Defendant based upon it having

25   established the requisite minimum contacts with California by continuously doing business in this

26   state,   by sponsoring continuing education seminars that are the subject of this lawsuit in

27   California, by contracting with California residents for transactions that occurred in this State,

28

     ORIGINAL CLASS ACTION COMPLAINT - Page 4
        Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 5 of 31



 1   deriving revenue from California residents, and directing intentional conduct whose tortious
 2   consequences, the force and effect of which were felt in California, and other circumstances.
 3          15.     Venue is proper under the federal venue statute, 28 U.S.C. § 1391 et seq., based
 4   upon the facts and circumstances alleged herein which show that all or a substantial number of the
 5   events from which the claims arise occurred in this jurisdiction and district.
 6          Intra-district Assignment: Plaintiffs request assignment to the San Francisco Division
 7   because a substantial number of the actions and omissions giving rise to this action occurred in
 8   counties assignable to the San Francisco division, and the plaintiffs who reside in this division
 9   reside in the counties assignable to the San Francisco division pursuant to L-R3 .2(d).
10                                                   IV.
11                                     FACTUAL BACKGROUND
12
     A. THE SCHEME: PARKER SPONSORS DOWN’S SEMINARS
13
            16.     Parker University is the preeminent chiropractic university in the country and
14

15   maybe the world. It opened in 1978 as Parker College and became Parker University in 2011.

16          17.     From around 2012 through 2106, Parker University sponsored continuing

17   education seminars for chiropractors featuring        Down and his companies Free Continuing
18
     Education Association (“FCEA”) and/or Financially Fit, LLC, during which Down solicited
19
     Plaintiffs to put money into Down’s Companies
20
            18.     In all, Plaintiffs estimate Parker sponsored as many as 50 continuing education
21
     seminars where Down spoke and made presentations.
22

23          19.     Parker’s name and reputation attracted doctors to the seminars, caused them to

24   choose these seminars in lieu of countless other available seminars, and provided both the
25   seminar—and Down—legitimacy and credibility.
26
            20.     Down and/or Down’s Companies paid Parker to sponsor the events.
27

28

     ORIGINAL CLASS ACTION COMPLAINT - Page 5
        Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 6 of 31


             21.    Specifically, Parker was paid a location fee and received a multiple, often 150%, of
 1

 2   its costs.

 3           22.    Seminar attendees, including Plaintiffs, each paid Parker University $35 for Parker

 4   to process their continuing education voucher so they could earn their required credit hours. The
 5
     actual processing cost Parker incurred was de minimus, and the $35 was essentially pure profit to
 6
     Parker University.
 7
             23.    Parker knew that Down was also paying the instructors, who cost thousands of
 8
     dollars, to provide a continuing education seminar presentation.
 9

10           24.    Parker knew that Down was paying the advertising costs for the seminars—in fact,

11   Parker’s sponsorship essentially required Down to create and publish the advertising for the
12   seminars, thus making Down an agent of Parker.
13
             25.    Parker required Down and Down’s Companies to advertise, market, and promote
14
     the seminars. Attached as Exhibit A is a copy of the contract between Parker and FCEA for the
15
     December 7-8, 2013 seminar attended by Dr. Liringis.
16

17           26.    The contract required that all seminar advertising, marketing, public

18   communications, and promotional materials “must be approved by Parker.” Id.

19           27.    Parker also knew that Down was paying the room cost and other expenses to put
20   on the seminars.
21
             28.    Parker also knew that, despite Down’s paying thousands out of pocket to put on the
22
     seminars, Down did not charge for attendance.
23
             29.    Continuing education seminars frequently cost attendees hundreds of dollars, so
24

25   being able to attend a seminar for free, or almost free, attracted high numbers of attendees

26   nationwide, including Plaintiffs.

27           30.    Parker further knew that Down was soliciting money from attendees. It also knew
28
     that Down and Down’s Companies did not sell the usual items sold in a chiropractor’s office, such

     ORIGINAL CLASS ACTION COMPLAINT - Page 6
        Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 7 of 31


     as supplements, and it knew that Down and Down’s Companies did not sell machinery or tools
 1

 2   used by chiropractors in their businesses.

 3          31.     When Parker began partnering with Down, he had already been prosecuted by the

 4   Securities Exchange Commission for investment fraud and running a pyramid scheme.
 5
            32.     But this did not deter Parker.
 6
            33.     Parker filed the applications for the continuing education courses but failed to
 7
     notify state boards that Down would be soliciting attendees.
 8
            34.     For example, Parker submitted the application for the continuing education seminar
 9

10   Dr. Liringis attended to the North Carolina State Board of Chiropractic Examiners for its review

11   and approval. Parker did not provide the North Carolina State Board any indication/reference to
12   Mr. Down and his presentation. If they had, the course would not have been approved because the
13
     inclusion of Down’s presentation violated North Carolina Statute 21 NCAC §10.027 – Continuing
14
     Education Seminars. Indeed, upon information and belief, the North Carolina State Board of
15
     Chiropractic Examiners sanctioned Parker for the violation.
16

17          35.     Parker’s name being attached to the seminars gave them credibility that further

18   enticed the doctors to attend and to choose its seminars over others that they could have attended.

19          36.     Parker received substantial revenue incentivizing it to overlook Down’s
20   malfeasance.
21
            37.     Parker’s name appeared on the advertising for the seminars, the marketing
22
     materials, course materials, and continuing education vouchers.
23
            38.     The advertising brochures and flyers made it appear that Parker was sponsoring the
24

25   seminar featuring the continuing education speaker and Down, which upon information and belief,

26   were created by Down and his businesses and published far and wide.

27          39.     Parker also failed to ensure that the seminar advertising materials distinguished
28
     between the endorsed chiropractic instructors and Down and instead often referred to them equally

     ORIGINAL CLASS ACTION COMPLAINT - Page 7
        Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 8 of 31


     or called them both “presenters.” These misrepresentations misled chiropractors into believing
 1

 2   Down was a Parker-endorsed presenter who was part of the seminar, and that his presentation and

 3   investment opportunity was trustworthy and endorsed by Parker University.

 4            40.      The advertising materials drew no distinction that Down’s presentation was
 5
     supposed to be a wholly separate event put on by his company and unrelated to Parker or the
 6
     continuing education seminar—which is what Parker alleges as it tries to wash its hands of any
 7
     responsibility.
 8
              41.      Parker thus vouched for Down’s legitimacy and credibility in the eyes of attendees,
 9

10   which caused the unsuspecting doctors to trust Down and suspend the skepticism they might

11   normally have had.
12            42.      Parker violated state chiropractic board continuing education rules by allowing
13
     Down to give presentations in its classroom.
14
              43.      Parker’s actions were also inconsistent with generally accepted industry practices
15
     and were unreasonable given the circumstances.
16

17            44.      Parker did not send representatives to the seminars who could have ensured Down

18   did not violate state board rules. Instead, Parker made Down its agent to ensure compliance—

19   something that was contrary to his own financial interest and something it knew he was not going
20   to do.
21
              45.      Upon information and belief, Parker failed to perform any due diligence on Down
22
     and Down’s Companies prior to sponsoring seminars with him across the country.
23
              46.      Parker did not require Down to provide his lunchtime presentation slides or talking
24

25   points to it so it could know what he was going to say.

26            47.      Parker did not verify that the information Down provided to Parker’s continuing

27   education attendees was accurate or truthful.
28

     ORIGINAL CLASS ACTION COMPLAINT - Page 8
        Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 9 of 31


            48.     Parker did not audit the seminars after the fact.
 1

 2          49.     Parker’s Continuing Education Department recognized the risk and potential

 3   liability to which Parker was exposing itself, and its leaders decided to continue sponsoring

 4   seminars—choosing revenue over the chiropractors who relied upon Parker.
 5
            50.     Parker continued to sponsor seminars for years, which further obfuscated the
 6
     doctors’ ability to learn, or even suspect, that Down’s investment schemes were fraudulent.
 7
            51.     Based on Parker’s continuing relationship with Down and his continued fraudulent
 8
     representations, many of the chiropractors made additional investments, either into The Falls Event
 9

10   Center or Down’s other businesses, such as Even Stevens, Steve Hotel, construction company

11   loans for Down’s projects, or others.
12   B. THE SCHEME COST PLAINTIFFS AND OTHERS LIKE THEM MILLIONS
13
            52.     The Plaintiffs relied on the relationship between Parker and Steve Down when
14
     considering the veracity of his representations and the propriety of his solicitations.
15
            53.     During the seminars, often at the catered lunch, Down would take the stage in the
16

17   classroom, in front of his captive audience of doctors, and solicit doctors to invest with his

18   companies. Down would speak of the companies’ success and profitability, and he promised to

19   generate returns on the amounts invested with him.
20          54.     Down made fraudulent statements about his companies’ profitability, the equity
21
     in—and value of—the land that supposedly secured their investments, and the rate of return they
22
     could expect to receive.
23
            55.     Down further discussed the alleged market for event centers, the supposed
24

25   widespread demand, and what he alleged was a limited supply—which represented a burgeoning

26   market of which the doctors could take advantage.

27

28

     ORIGINAL CLASS ACTION COMPLAINT - Page 9
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 10 of 31


            56.     These statements, buttressed by Parker’s reputation, painted the picture of a safe,
 1

 2   solvent, investment vehicle in which chiropractors could place their retirement funds and savings.

 3   That picture could not be farther from the truth.

 4          57.     Klein, Maurer, Liringis, Antovich, Mantz, Hart, Molis, Cohen, and Carle were all
 5
     familiar with Parker University and knew it to be a reputable, upstanding, trustworthy institution
 6
     of chiropractic higher learning.
 7
            58.     Klein, Maurer, Liringis, Antovich, Mantz, Hart, Molis, Cohen, and Carle chose to
 8
     attend these seminars, as opposed to countless others, in large part, because Parker University
 9

10   sponsored the seminars.

11          59.     Klein, Maurer, Liringis, Antovich, Mantz, Hart, Molis, Cohen, and Carle relied on
12   Parker to have vetted the seminars, the speakers, and the speakers’ materials to be presented at the
13
     Parker-sponsored seminars.
14
            60.     Klein, Maurer, Liringis, Antovich, Mantz, Hart, Molis, Cohen, and Carle trusted
15
     that Parker performed due diligence on the instructors and presenters and that they were providing
16

17   legitimate, trustworthy, reliable, and non-fraudulent information.

18          61.     Klein, Maurer, Liringis, Antovich, Mantz, Hart, Molis, Cohen, and Carle believed

19   Parker had vouched for Down’s credibility by allowing him to advertise himself on equal ground
20   with the instructors and to make presentations from the classroom stage during Parker-sponsored
21
     continuing education seminars.
22
            62.     As Klein, Maurer, Liringis, Antovich, Mantz, Hart, Molis, Cohen, and Carle
23
     listened to Down and his presentations, they suspended the skepticism they normally would have
24

25   had with an investment opportunity that was presented to them because they relied on Parker not

26   to present them with a fraudulent con man.

27

28

     ORIGINAL CLASS ACTION COMPLAINT - Page 10
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 11 of 31


            63.     Klein, Maurer, Liringis, Antovich, Mantz, Hart, Molis, Cohen, and Carle relied on
 1

 2   the mistaken belief that information presented to them at a Parker-sponsored continuing education

 3   seminar would be truthful, accurate, reliable, and trustworthy.

 4          64.     Klein, Maurer, Liringis, Antovich, Mantz, Hart, Molis, Cohen, and Carle relied on
 5
     Parker and based their decision to invest on the mistaken belief that Parker was vouching for the
 6
     credibility of Down, Down’s Companies, and the investment opportunities Parker allowed him to
 7
     present at Parker-sponsored continuing education seminars.
 8
            65.     Plaintiff Dr. Klein received or viewed Parker’s advertisement in 2012. She believes
 9

10   the advertisement specifically noted that Parker was sponsoring the seminar, and the speakers

11   included Steve Down. Dr. Klein signed up for and attended the seminar held by Parker University
12   in Monterrey, California. While at the first seminar, she heard Down advertise his business
13
     opportunity and tout returns that looked attractive, and she invested soon thereafter. But for
14
     Parker’s sponsorship, Dr. Klein would not have invested.
15
            66.     Plaintiff Dr. Maurer first received or viewed Parker’s advertisements in 2012. He
16

17   believes the advertisements specifically noted that Parker was sponsoring the seminar, and the

18   speakers included Steve Down. Dr. Maurer signed up for and attended the seminars held by Parker

19   University in Sacramento, California and in Elk Grove, California. While at the first seminar, he
20   heard Down advertise his business opportunity and tout returns that looked attractive, and he
21
     invested soon thereafter. But for Parker’s sponsorship, Dr. Maurer would not have invested.
22
            67.     Plaintiff Dr. Liringis received or viewed Parker’s advertisement in or about
23
     November 2013. He believes the advertisement specifically noted that Parker was sponsoring the
24

25   seminar, and the speakers included Steve Down. Dr. Liringis signed up for and attended the

26   seminar held by Parker University in Charlotte, North Carolina on December 7-8, 2013. A copy

27   of the contract between Parker and FCEA is attached as Exhibit A. It requires that Parker must
28
     approve all seminar advertising, marketing, public communications, and promotional materials.

     ORIGINAL CLASS ACTION COMPLAINT - Page 11
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 12 of 31


     While at the seminar, Dr. Liringis heard Down advertise his business opportunity and tout returns
 1

 2   that looked attractive, and he invested soon thereafter. But for Parker’s sponsorship, Dr. Liringis

 3   would not have invested.

 4          68.     Plaintiff Dr. Antovich received or viewed Parker’s advertisement in 2012. He
 5
     believes the advertisement specifically noted that Parker was sponsoring the seminar, and the
 6
     speakers included Steve Down. Dr. Antovich signed up for and attended the seminar held by Parker
 7
     University in Elk Grove, California. While at the seminar, he heard Down advertise his business
 8
     opportunity and tout returns that looked attractive, and he invested soon thereafter. But for Parker’s
 9

10   sponsorship, Dr. Antovich would not have invested.

11          69.     Plaintiff Dr. Mantz received or viewed Parker’s advertisements in 2016. He
12   believes the advertisements specifically noted that Parker was sponsoring the seminar, and the
13
     speakers included Steve Down. Dr. Mantz signed up for and attended the seminars held by Parker
14
     University in Elk Grove, California. While at the seminar, he heard Down advertise his business
15
     opportunity and tout returns that looked attractive, and he invested soon thereafter. But for Parker’s
16

17   sponsorship, Dr. Mantz would not have invested.

18          70.     Plaintiff Dr. Hart received or viewed Parker’s advertisement in or about October

19   2015. The advertisement specifically noted that Parker was sponsoring the seminar, and the
20   speakers included Steve Down. A copy of the advertisement is attached as Exhibit B. Dr. Hart
21
     signed up for and attended the seminars held by Parker University in Denver, Colorado on
22
     February 7, 2015 and November 14, 2015. While at the seminar, she heard Down advertise his
23
     business opportunity and tout returns that looked attractive, and she invested soon thereafter. But
24

25   for Parker’s sponsorship, Dr. Hart would not have invested.

26          71.     Plaintiff Dr. Molis received or viewed Parker’s advertisement in or about

27   September 2013. He believes the advertisement specifically noted that Parker was sponsoring the
28
     seminar, and the speakers included Steve Down. Dr. Molis signed up for and attended the seminar

     ORIGINAL CLASS ACTION COMPLAINT - Page 12
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 13 of 31


     held by Parker University in Salt Lake City, Utah on October 19, 2013. While at the seminar, he
 1

 2   heard Down advertise his business opportunity and tout returns that looked attractive, and he

 3   invested soon thereafter. But for Parker’s sponsorship, Dr. Molis would not have invested.

 4          72.     Plaintiff Dr. Cohen received or viewed Parkers’ advertisements in 2012. He
 5
     believes the advertisements specifically noted that Parker was sponsoring the seminar, and the
 6
     speakers included Steve Down. Dr. Cohen signed up for and attended the seminars held by Parker
 7
     University in Las Vegas, Nevada, and El Segundo and Costa Mesa, California. While at the
 8
     seminars, he heard Down advertise his business opportunity and tout returns that looked attractive,
 9

10   and he invested soon thereafter. But for Parker’s sponsorship, Dr. Cohen would not have invested.

11          73.     Plaintiff Dr. Carle received or viewed Parkers’ advertisement in or about December
12   2015. He believes the advertisement specifically noted that Parker was sponsoring the seminar,
13
     and the speakers included Steve Down. Dr. Carle signed up for and attended the seminar held by
14
     Parker University in Orlando, Florida. A copy of the seminar confirmation listing Dr. Mally and
15
     . Down as speakers is attached as Exhibit C. While at the seminar, he heard Down advertise his
16

17   business opportunity and tout returns that looked attractive, and he invested soon thereafter. But

18   for Parker’s sponsorship, Dr. Carle would not have invested.

19          74.     Down presented false information about his companies’ growth and profitability.
20   Akin to a ponzi scheme, Down encouraged Plaintiffs to invest more and to reinvest alleged gains
21
     and earned interest, which protected him from having to pay them money he did not have, and
22
     prolonged the scheme. It also provided a facially legitimate reason why the Plaintiffs were not
23
     seeing any tangible profit.
24

25          75.     In all, on information and belief, Down raised more than $120 million from

26   investors.

27          76.      Plaintiffs were invited to stockholder meetings and galas designed to fool them
28
     into believing that the companies in which they invested were financially solvent and prosperous.

     ORIGINAL CLASS ACTION COMPLAINT - Page 13
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 14 of 31


     These events were also designed to prevent Plaintiffs from learning the truth, even in the exercise
 1

 2   of significant diligence.

 3           77.      Plaintiffs were continually shown false accounting figures and profitability

 4   information, and other fraudulent statements that prevented them from learning, even in the
 5
     exercise of significant diligence, that they had been defrauded and that the alleged investment
 6
     opportunities were fraudulent schemes.
 7
             78.     On May 10, 2018, the United States Securities and Exchange Commission filed a
 8
     Complaint against Steve Down in Federal District Court in Utah (the “SEC Case”) alleging the
 9

10   contours of his investment scheme. This is the first time the fraudulent nature of the entire

11   investment scheme was known or knowable.
12           79.     On May 11, 2018, the Court signed a Final Judgment against Down in the SEC
13
     Case ordering him to pay $150,000 in penalties under the Securities and Exchange Act.
14
             80.     Importantly, even in the exercise of reasonable diligence, doctors and chiropractors
15
     would not stumble upon a single filing in a federal court across the country from their homes and
16

17   businesses. It took some time for the information to proliferate and reach the spheres of information

18   to which they had access or could discover.

19           81.     On July 11, 2018, The Falls Event Center filed for Chapter 11 Bankruptcy.
20           82.     On March 21, 2019, Even Stevens filed for Chapter 11 Bankruptcy.
21
             83.     Each of the Plaintiffs lost the entire amount of their investment in Steve Down’s
22
     fraudulent schemes.
23
                                                      V.
24
                                         CLASS ALLEGATIONS
25
             84.     The FACTUAL ALLEGATIONS above are hereby incorporated by reference as if
26
     fully set forth herein.
27
             85.     This action is brought on behalf of a class consisting of the following persons:
28

     ORIGINAL CLASS ACTION COMPLAINT - Page 14
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 15 of 31



 1                     All ascertainable persons in the United States who, between January
                       1, 2012 and July 11, 2018, attended a Parker seminar featuring Steve
 2                     Down, and who invested in one or more of Down’s businesses.
                       Excluded from the Class are Defendant, its corporate parent,
 3                     subsidiaries and affiliates, officers and directors, any entity in which
                       Defendant has a controlling interest, and the legal representatives,
 4                     assigns of any such excluded persons or entities, and the attorneys
                       for Plaintiff herein. Also excluded from the Class are any judges
 5                     presiding over these proceedings and their immediate family
                       members.
 6
     (the “Class”).
 7
             86.       Typicality: Plaintiffs’ claims are typical of other Class members’ claims because
 8
     Plaintiffs, like every other Class member, were exposed to virtually identical conduct and
 9
     omissions by Parker, and were subjected to virtually identical misrepresentations by Parker.
10
             87.       Numerosity: The members of the Class are so numerous that joinder of all
11
     members is impracticable. While the exact numbers of Class members are unknown to Plaintiffs
12
     at this time, Plaintiffs note that Parker sponsored at least 50 seminars featuring Down, with several
13
     attendees at each.
14
             88.       Ascertainability. The identities of individual Class members are readily
15
     ascertainable through appropriate discovery from records maintained by Defendant and its agents.
16
             89.       Superiority: A class action is superior to other available methods for the fair and
17
     efficient adjudication of this controversy because joinder of all members is impracticable, the
18
     likelihood of individual Class members prosecuting separate claims is remote, and individual
19
     members do not have a significant interest in individually controlling the prosecution of separate
20
     actions. No difficulty will be encountered in this case’s management to preclude maintenance as
21
     a class action.
22
             90.       Common Questions of Law and Fact Predominate: The questions of law and
23
     fact common to the Class predominate over questions affecting only individuals. Among the
24
     questions of law and fact common to the Class are:
25
                           ✓ Whether class members were misled;
26
                           ✓ Whether class members received improper advertising;
27
                           ✓ Whether class members were lured under false pretenses;
28
                           ✓ Whether Defendant misrepresented the sponsorship of Down;
     ORIGINAL CLASS ACTION COMPLAINT - Page 15
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 16 of 31



 1                      ✓ Whether Defendant breached its contracts with the Class;
 2                      ✓ Whether Defendant acted in a fraudulent or misleading way with regards to
 3                          its seminars;
 4                      ✓ Whether Defendant’s revenues should be disgorged, and if so, the proper
 5                          calculation therefor;
 6                      ✓ Whether the Class is entitled to restitution and if so, the proper calculation
 7                          of such restitution;
 8                      ✓ Whether Defendant has been unjustly enriched at the expense of the Class;
 9                      ✓ Whether Defendant violated state rules on continuing education;
10                      ✓ Whether Defendant violated state laws;
11                      ✓ Whether the Class is entitled to relief;
12                      ✓ Whether the Class is entitled to damages, and if so, the proper calculation
13                          of said damages.
14          91.     Manageability: The Class litigation will be manageable because all issues are
15   nearly identical, and individualized calculation of damages can be accomplished methodically by
16   the use of data and information provided by Plaintiffs and by Defendant, Down, and their agents.
17          92.     Adequacy: Plaintiffs can fairly and adequately represent the Class’s interests;
18   Plaintiffs have no conflicts of interest with other Class members, and have retained counsel
19   competent and experienced in class action and complex civil litigation.
20                                                    VI.
21                                          CAUSES OF ACTION
22                                     FIRST CAUSE OF ACTION
23                                           NEGLIGENCE

24          93.     Plaintiffs reallege and incorporate all prior paragraphs as if fully set forth herein.

25          94.     Parker breached its duty to act as a reasonable university when sponsoring
26   continuing educations seminars.
27
            95.     Further, Parker had a statutory duty to follow the relevant state chiropractic board
28
     rules when sponsoring continuing education seminars.
     ORIGINAL CLASS ACTION COMPLAINT - Page 16
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 17 of 31


            96.     Defendant Parker breached its duties and was negligent as follows, without
 1

 2   limitation, and as may be shown at trial:

 3                  a. Sponsoring continuing education seminars with Steve Down and his companies
                       FCEA or Financially Fit, LLC;
 4
                    b. Failing to perform any due diligence on Down and/or his companies prior to
 5
                       sponsoring his seminars across the country;
 6
                    c. Allowing Down to give presentations in the classroom at continuing education
 7                     seminars sponsored by Parker where he bilked attendees out of millions;
 8                  d. Sponsoring seminars with Steve Down in which he gave investment
                       presentations on stage in violation of state board chiropractic continuing
 9
                       education rules, and state administrative code and statutory provisions,
10                     including, but not limited to:

11                             i.   California Code of Regulations 16 CCR §§ 362 & 363;
12                           ii.    Texas 22 TAC §§73.3 & 73.7;
13
                             iii.   North Carolina Rule - 21 NCAC §10.0207 – Continuing
14                                  Education Seminars;

15                           iv.    Nevada Administrative Code NAC 634.385; or
16                            v.    Florida Administrative Code § 64B2-13.004.
17
                    e. Submitting the applications for the continuing education courses without
18                     ensuring the content of Down’s presentations;

19                  f. Failing to notify state boards that Down would be soliciting attendees and/or
                       making presentations inside the classroom;
20

21                  g. Failing to ensure that the seminar marketing materials complied with state
                       chiropractic board rules and/or did not contain materially misleading content;
22
                    h. Failing to ensure marketing materials did not contain impermissible and
23                     misleading representations about Down, his role at the seminars, and whether
                       his presentation was part of the seminars;
24

25                  i. Failing to supervise Down’s presentations and/or to send representatives to the
                       seminars to supervise and who could have ensured Down did not violate state
26                     board rules and defraud attending chiropractors;

27                  j. Unreasonably relying on Down to self police his participation in the seminars—
                       something that was contrary to his own financial interest;
28

     ORIGINAL CLASS ACTION COMPLAINT - Page 17
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 18 of 31


                    k. Failing to require that Down provide his lunchtime presentation slides or talking
 1
                       points to Parker so it could know what he was going to say to its continuing
 2                     education attendees;

 3                  l. Failing to verify the information Down was providing to Parker’s continuing
                       education attendees was accurate or truthful;
 4
                    m. Allowing Down to continually make false representations, including details of
 5
                       the investment opportunities, the financial stability and solvency of his
 6                     companies, and the expected return to the investors; and

 7                  n. Failing to audit the seminars after the fact.
 8          97.     Defendant’s acts and omissions, whether taken singularly or in combination,
 9
     proximately and foreseeable caused Plaintiffs’ injuries and damages.
10
                                      SECOND CAUSE OF ACTION
11                                        CONCERT OF ACTION
12
            98.     Plaintiffs reallege and incorporate all prior paragraphs as if fully set forth herein.
13
            99.     Parker and Steve Down jointly participated in a concerted action which resulted in
14
     a common tort and accomplished their purpose.
15
            100.    Each of Parker’s negligent acts, including, but not limited to, those listed in Count
16

17   1, provided Steve Down substantial assistance in accomplishing a tortious result, and each of

18   Parker’s action constituted a breach of duty to the Plaintiffs.
19          101.    Each of the breaches proximately caused Plaintiffs’ damages.
20
            102.    By acting in concert with Steve Down, Parker is jointly and severally liable for his
21
     tortious conduct and for Plaintiffs’ damages caused by Parker or Steve Down.
22
                                       THIRD CAUSE OF ACTION
23

24                                     DECEPTIVE TRADE PRACTICES
                                         STATUTORY VIOLATIONS
25
            103.    Plaintiffs reallege and incorporate all prior paragraphs as if fully set forth herein.
26
            104.    Plaintiffs are individuals and are “consumers” under their respective State
27
     Deceptive Trade Practices laws.
28

     ORIGINAL CLASS ACTION COMPLAINT - Page 18
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 19 of 31


            105.      Plaintiffs purchased goods or services from Parker University by paying $35 for
 1

 2   Parker to process their continuing education vouchers with respective state chiropractic boards and

 3   by attending a seminar at which Parker was compensated for sponsoring the seminar and for each

 4   attendee.
 5
            106.      Parker’s conduct constituted false, misleading, or deceptive acts or practices,
 6
     including, but not limited to:
 7
                      a.     Causing confusion or misunderstanding as to the source, sponsorship,
 8                           approval, or certification of goods or services;
 9
                      b.     Causing confusion or misunderstanding as to affiliation, connection, or
10                           association with, or certification by, another;

11                    c.     Representing that goods or services have sponsorship, approval,
                             characteristics, ingredients, uses, benefits, or quantities that they do not
12                           have, or that person has sponsorship, approval, status, affiliation, or
13                           connection that person does not have;

14                    d.     Falsely representing that goods or services are of a particular standard,
                             quality, or grade, or that goods are of a particular style or model; and
15
                      e.     Failing to disclose information concerning goods or services that was
16                           known at the time of the transaction if the failure to disclose was intended
17                           to induce the consumer into a transaction the consumer would not have
                             entered into had the information been disclosed.
18
     Each of the above is a violation of each Plaintiff’s respective state consumer Deceptive Trade
19
     Practices law.
20

21          107.      Parker permitted Down to advertise the seminars either directly or through his

22   companies, making Down and/or his companies Parker’s agents for purposes of the advertisements

23   that went out.
24
            108.      Each plaintiff was exposed to, Parker’s seminar advertisements which made clear
25
     that Parker was sponsoring the speakers, including Steve down or his companies. For example,
26
            109.      Plaintiff Dr. Klein received or viewed Parkers’ advertisement in 2012. She believes
27
     the advertisement specifically noted that Parker was sponsoring the seminar, and the speakers
28

     ORIGINAL CLASS ACTION COMPLAINT - Page 19
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 20 of 31


     included Steve Down. Dr. Klein signed up for and attended the seminars held by Parker University
 1

 2   in Monterrey, California. While at the first seminar, she heard Down advertise his business

 3   opportunity and tout returns that looked attractive and invested soon thereafter. But-for Parker’s

 4   sponsorship, Dr. Klein would not have invested.
 5
            110.    Plaintiff Dr. Maurer first received or viewed Parkers’ advertisements in 2012. He
 6
     believes the advertisements specifically noted that Parker was sponsoring the seminar, and the
 7
     speakers included Steve Down. Dr. Maurer signed up for and attended the seminars held by Parker
 8
     University in Sacramento, California and in Elk Grove, California. While at the first seminar, he
 9

10   heard Down advertise his business opportunity and tout returns that looked attractive and invested

11   soon thereafter. But-for Parker’s sponsorship, Dr. Maurer would not have invested.
12          111.    Plaintiff Dr. Liringis received or viewed Parkers’ advertisement on or about
13
     November 2013. He believes the advertisement specifically noted that Parker was sponsoring the
14
     seminar, and the speakers included Steve Down. Dr. Liringis signed up for and attended the
15
     seminars held by Parker University in Charlotte, North Carolina on December 7-8, 2013. A copy
16

17   of the contract between Parker and FCEA is attached as Exhibit A. It requires that Parker must

18   approve all seminar advertising, marketing, public communications, and promotional materials.

19   While at the seminar, he heard Down advertise his business opportunity and tout returns that
20   looked attractive and invested soon thereafter. But-for Parker’s sponsorship, Dr. Liringis would
21
     not have invested.
22
            112.    Plaintiff Dr. Antovich received or viewed Parkers’ advertisement in 2012. He
23
     believes the advertisement specifically noted that Parker was sponsoring the seminar. and the
24

25   speakers included Steve Down. Dr. Antovich signed up for and attended the seminars held by

26   Parker University in Elk Grove, California. While at the seminar, he heard Down advertise his

27   business opportunity and tout returns that looked attractive, and he invested soon thereafter. But-
28
     for Parker’s sponsorship, Dr. Antovich would not have invested.

     ORIGINAL CLASS ACTION COMPLAINT - Page 20
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 21 of 31


            113.    Plaintiff Dr. Mantz received or viewed Parkers’ advertisements in 2016. He
 1

 2   believes the advertisements specifically noted that Parker was sponsoring the seminar, and the

 3   speakers included Steve Down. Dr. Mantz signed up for and attended the seminars held by Parker

 4   University in Elk Grove, California. While at the seminar, he heard Down advertise his business
 5
     opportunity and tout returns that looked attractive, and he invested soon thereafter. But-for
 6
     Parker’s sponsorship, Dr. Mantz would not have invested.
 7
            114.    Plaintiff Dr. Hart received or viewed Parkers’ advertisement on or about October
 8
     2015. The advertisement specifically noted that Parker was sponsoring the seminar and the
 9

10   speakers included Steve Down. A copy of the advertisement is incorporated attached to this

11   Complaint as Exhibit B. Dr. Hart signed up for and attended the seminars held by Parker
12   University in Denver, Colorado on February 7, 2015 and November 14, 2015. While at the
13
     seminar, she heard Down advertise his business opportunity and tout returns that looked attractive.
14
     But-for Parker’s sponsorship, Dr. Hart would not have invested.
15
            115.    Plaintiff Dr. Molis received or viewed Parkers’ advertisement on or about
16

17   September 2013. He believes the advertisement specifically noted that Parker was sponsoring the

18   seminar, and the speakers included Steve Down. Dr. Molis signed up for and attended the seminars

19   held by Parker University in Salt Lake City, Utah on October 19, 2013. While at the seminar, he
20   heard Down advertise his business opportunity and tout returns that looked attractive and invested
21
     soon thereafter. But-for Parker’s sponsorship, Dr. Molis would not have invested.
22
            116.    Plaintiff Dr. Cohen received or viewed Parkers’ advertisements in 2012. He
23
     believes the advertisements specifically noted that Parker was sponsoring the seminar and the
24

25   speakers included Steve Down. Dr. Cohen signed up for and attended the seminars held by Parker

26   University in Las Vegas, Nevada, El Segundo, California, and Costa Mesa, California. While at

27   the seminars, he heard Down advertise his business opportunity and tout returns that looked
28
     attractive. But-for Parker’s sponsorship, Dr. Cohen would not have invested.

     ORIGINAL CLASS ACTION COMPLAINT - Page 21
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 22 of 31


            117.     Plaintiff Dr. Carle received or viewed Parkers’ advertisement on or about
 1

 2   December 2015. He believes the advertisement specifically noted that Parker was sponsoring the

 3   seminar, and the speakers included Steve Down. Dr. Carle signed up for and attended the seminars

 4   held by Parker University in Orlando, Florida. A copy of the seminar confirmation listing Dr.
 5
     Mally and Mr. Down as speakers is attached as Exhibit C. While at the seminar, he heard Down
 6
     advertise his business opportunity and tout returns that looked attractive and invested soon
 7
     thereafter. But-for Parker’s sponsorship, Dr. Carle would not have invested.
 8
            118.     Each Plaintiff detrimentally relied on Parker’s false, misleading, or deceptive acts
 9

10   or practices.

11          119.     Parker impliedly warrantied the character, quality, and trustworthiness of the
12   information Down presented to Plaintiffs at continuing education seminars it sponsored; Parker’s
13
     actions constitute a breach of implied warranty to Plaintiffs; and such breach was a producing
14
     cause of Plaintiffs’ damage.
15
            120.     Parker’s unfair and/or deceptive conduct was a producing and proximate cause of
16

17   Plaintiffs’ damages.

18          121.     Plaintiffs seek actual economic damages for the amounts they were fraudulently

19   induced into investing with Steve Down and his companies.
20          122.     Parker’s violations were committed “knowingly” as that term is defined in the
21
     respective consumer protection and deceptive trade practices statutes, and Plaintiffs therefore seek
22
     mental anguish damages as a result of losing their life savings and retirement savings.
23
            123.     Parker’s violations were committed “knowingly” as that term is defined in the
24

25   respective consumer protection and deceptive trade practices statutes, and Plaintiffs therefore seek

26   all available damages, including any allowable punitive damages and treble actual economic

27   damages.
28

     ORIGINAL CLASS ACTION COMPLAINT - Page 22
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 23 of 31


            124.     Parker’s violations were committed “intentionally” as that term is defined in the
 1

 2   respective consumer protection and deceptive trade practices statutes, and Plaintiffs therefore seek

 3   all available damages, including any allowable punitive damages and treble mental anguish

 4   damages.
 5
            125.     Plaintiffs seek recovery of all costs and attorneys’ fees awardable, pursuant to the
 6
     respective consumer protection and deceptive trade practices statutes..
 7
                                      FOURTH CAUSE OF ACTION
 8                                    NEGLIGENT MISREPRESENTATION
 9
            126.     Plaintiffs reallege and incorporate all prior paragraphs as if fully set forth herein.
10
            127.     As set forth above, Plaintiffs signed up to attend continuing education seminars
11
     sponsored by Parker University in order to satisfy their annual state chiropractic board
12

13   requirements.

14          128.     Advertisements for the seminars listed the chiropractic instructors and Steve Down,

15   without distinguishing between them or making it clear that Parker did not consider Down a
16   Parker-endorsed presenter, which misrepresented to the attendees that Steve Down was an
17
     approved speaker and was part of the seminar.
18
            129.     Parker was responsible for ensuring that the seminar advertisements accurately
19
     conveyed who the seminar speakers were and approving content provided by them.
20

21          130.     Parker negligently failed to ensure the seminar advertisements accurately conveyed

22   speaker and content information.

23          131.     By allowing the seminar advertisements to mispresent that Down was an approved
24
     speaker, Parker misrepresented to the seminar attendees that Down was a credible, legitimate
25
     presenter who could be trusted. It also misrepresented to the attendees that Parker had vetted
26
     Down and the content he provided to the seminar attendees.
27

28

     ORIGINAL CLASS ACTION COMPLAINT - Page 23
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 24 of 31


               132.   Parker further misrepresented its approval and endorsement of Down by allowing
 1

 2   him to take the stage in the classroom at its seminars and deliver his investment presentation from

 3   the same stage as the substantive chiropractic instructors.

 4             133.   By advertising Down as an approved and endorsed speaker and allowing him to
 5
     present from the classroom stage, Parker misrepresented its affiliation with Down and
 6
     misrepresented to the attendees that it had vetted Down, approved his presentation, vouched for
 7
     his credibility, and they provided him and his fraudulent presentation the legitimacy that fooled
 8
     the doctors into trusting him.
 9

10             134.   Plaintiffs relied on Parker’s misrepresentations, its apparent relationship with

11   Down, a its vouching for Down’s credibility, status, legitimacy, and its involvement with Parker
12   when deciding whether investing in The Falls Event Center and Down’s other businesses was a
13
     sound financial decision.
14
               135.   Plaintiffs relied on Parker’s misrepresentations, its apparent relationship with
15
     Down, its vouching for Down’s credibility, status, legitimacy, and its involvement with Parker
16

17   when deciding whether Down and Down’s Businesses were legitimate enterprises, as opposed to

18   fraudulent ponzi schemes.

19             136.   Each of Parker’s misrepresentations were material facts upon which Plaintiffs
20   relied.
21
               137.   As described above, Parker allowed Down to act as its agent, delegating to Down
22
     and his business the role of selecting the speakers, advertising the seminar, and ensuring that the
23
     seminars complied with state rules and were not injurious to attendees, as well as cloaking Down
24

25   with the its imprimatur allowing him to be purportedly speaking on behalf of Parker or, at a

26   minimum, with Parker’s endorsement and blessing.

27             138.   Further, Parker adopted Down’s statements as if Parker made them itself by
28
     allowing Down to advertise himself on equal footing with the instructors and other presenters and

     ORIGINAL CLASS ACTION COMPLAINT - Page 24
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 25 of 31


     by allowing Down to take the classroom stage and deliver his fraudulent presentation without
 1

 2   informing the attendees that his Down’s presentation was not part of the seminar. Parker allowed

 3   Down to seamlessly intertwine his presentation into the seminar, misleading seminar attendees

 4   into believing it was Parker-vetted, Parker-endorsed, and Parker-approved.
 5
            139.    Each of these misrepresentations were made with the intent that Plaintiffs would
 6
     rely on them, to induce doctors to attend the seminars, and to increase the revenue Parker received.
 7
            140.    Parker’s name, reputation, and place in the chiropractic industry caused Plaintiffs
 8
     to justifiably rely on these misrepresentations.
 9

10          141.    Parker performed no due diligence about Down, his seminar presentations, or his

11   businesses and investment schemes, and Parker had no reasonable basis to allow him to advertise
12   himself as a presenter and give presentations to unsuspecting doctors, while using the Parker
13
     University name and reputation.
14
            142.    Parker’s misrepresentations caused Plaintiffs to invest their money with Steve
15
     Down and Down’s Companies, which resultantly caused them to lose their entire investments and
16

17   suffer the damages they seek to recover in this lawsuit.

18                                 FIFTH CAUSE OF ACTION
                          NEGLIGENT SUPERVISION/NEGLIGENT ENTRUSTMENT
19
            143.    Plaintiffs reallege and incorporate all prior paragraphs as if fully set forth herein.
20

21          144.    Parker University had a duty to supervise any sponsor, including Steve Down, to

22   ensure that the sponsor’s advertising materials, seminar materials, and seminar presentation

23   complied with all state chiropractic board rules, and that its attendees were not taken advantage
24
     of and deceived while attending a continuing education seminar it sponsored.
25
            145.    Parker knew, and should have known, that hiring, co-sponsoring seminars, and
26
     allowing Down to self-police his advertising and seminar conduct created a particular risk of
27
     harm to its attendees, and that particular harm materialized.
28

     ORIGINAL CLASS ACTION COMPLAINT - Page 25
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 26 of 31


             146.       Parker had a duty to ensure that all state chiropractic board rules were followed,
 1

 2   and Down became Parker’s agent when Parker failed to send representatives to the seminar to

 3   ensure the seminars, in fact, complied with all state chiropractic board rules and instead delegated

 4   that responsibility to Down and his staff.
 5
             147.       Parker is subject to liability for harm to Plaintiffs caused by the conduct of its agent,
 6
     Down, because the harm was caused by Parker’s negligence in selecting, retaining and failing to
 7
     appropriately supervise and otherwise control its agent.
 8
             148.       Parker’s negligence proximately caused the damages Plaintiffs now seek to recover
 9

10   in this lawsuit.

11                                     SIXTH CAUSE OF ACTION
                                   CALIFORNIA UNFAIR COMPETITION LAW
12                                    CAL. BUS. & PROF. CODE § 17200
13                              ON BEHALF OF PLAINTIFFS AND CLASS MEMBERS
                                  WHO ATTENDED SEMINARS IN CALIFORNIA
14
             149.       Plaintiffs reallege and incorporate all prior paragraphs as if fully set forth herein.
15
             150.       Parker University engaged in fraudulent, unfair, and unlawful business practices
16

17   and in unfair, deceptive, and misleading advertising in connection with its sponsorship of

18   continuing education seminars with Down and Down’s Companies.

19           151.       Parker’s seminar attendees thought they were signing up for legitimate continuing
20   education seminars, and while they did receive continuing education, the seminars were actually
21
     a pretext to fraudulently solicit investments from them.
22
             152.       Parker received significant monies and generated significant revenue for its
23
     Continuing Education Department, by engaging in these fraudulent, unfair, and unlawful
24

25   business practices and by using its name and reputation to lure unsuspecting doctors to attend the

26   seminars, while it looked the other way, allowing Down to make his fraudulent investment pitch

27   and to keep the revenue stream flowing.
28

     ORIGINAL CLASS ACTION COMPLAINT - Page 26
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 27 of 31


            153.     As set forth above, Plaintiffs signed up to attend continuing education seminars
 1

 2   sponsored by Parker University in order to satisfy their annual state chiropractic board

 3   requirements.

 4          154.     Advertisements for the seminars listed the chiropractic instructors and Steve Down,
 5
     without distinguishing between them or making it clear that Parker did not consider Down a
 6
     Parker-endorsed presenter, which misrepresented to the attendees that Steve Down was an
 7
     approved speaker and was part of the seminar.
 8
            155.     Parker was responsible for ensuring that the seminar advertisements accurately
 9

10   conveyed who the seminar speakers were and approving content they were providing.

11          156.     Parker negligently failed to ensure the advertisements accurately conveyed speaker
12   and content information.
13
            157.     By allowing the advertisements to mispresent that Down was an approved speaker,
14
     Parker misrepresented to the attendees that Down was a credible, legitimate presenter who could
15
     be trusted. Parker further negligently mispresented that they had vetted Down and the content he
16

17   provided to the attendees at the seminar.

18          158.     Parker further misrepresented its approval and endorsement of Down by allowing

19   him to take the stage in the classroom at its seminars and deliver his investment presentation from
20   the same stage as the substantive chiropractic presenters.
21
            159.     By advertising Down as an approved and endorsed speaker and allowing him to
22
     present from the classroom stage, Parker misrepresented its affiliation with Down to the attendees
23
     that it had vetted Parker, vouched for his credibility, and provided him and his fraudulent
24

25   presentation the legitimacy that fooled the doctors into trusting him.

26          160.     Plaintiffs relied on Parker’s misrepresentations,    its apparent relationship with

27   Down, its vouching for Down’s credibility, status, legitimacy, and its involvement with Parker
28

     ORIGINAL CLASS ACTION COMPLAINT - Page 27
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 28 of 31


     when deciding whether investing in The Falls Event Center and Down’s Companies was a sound
 1

 2   financial decision.

 3          161.    Plaintiffs relied on Parker’s misrepresentations, its apparent relationship with

 4   Down, its vouching for Down’s credibility, status, legitimacy, and its involvement with Parker
 5
     when deciding whether Down and Down’s Companies were legitimate enterprises, as opposed to
 6
     fraudulent ponzi schemes.
 7
            162.    Based on these reliances, the Plaintiffs decided to invest their savings, and theylost
 8
     their entire investments and suffered the damages they seek to recover in this lawsuit.
 9

10                                SEVENTH CAUSE OF ACTION
                            NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
11
            163.    Plaintiffs reallege and incorporate all prior paragraphs as if fully set forth herein.
12

13          164.    Parker breached its duty to act as a reasonable university when sponsoring

14   continuing education seminars.

15          165.    Further, Parker had a statutory duty to follow the relevant state chiropractic board
16   rules when sponsoring continuing education seminars.
17
            166.    Defendant Parker breached its duties and was negligent as follows, without
18
     limitation, and as may be shown at trial:
19
                    a. Sponsoring continuing education seminars with Steve Down and Down’s
20                     companies FCEA or Financially Fit, LLC;
21
                    b. Allowing Down to give presentations in the classroom at continuing education
22                     seminars sponsored by Parker;

23                  c. Sponsoring seminars with Steve Down in which he gave investment
                       presentations on stage in violation of state board chiropractic continuing
24
                       education rules, and state administrative code and statutory provisions
25                     including, but not limited to:

26                            i.     California Code of Regulations 16 CCR §§ 362 & 363;

27                           ii.     Texas 22 TAC §§73.3 & 73.7;
28

     ORIGINAL CLASS ACTION COMPLAINT - Page 28
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 29 of 31


                             iii.   North Carolina Rule - 21 NCAC §10.0207 – Continuing
 1
                                    Education Seminars;
 2
                             iv.    Nevada Administrative Code NAC 634.385.
 3
                    d. Failing to properly submit the applications for the continuing education courses;
 4
                    e. Failing to notify state boards that Down would be making presentations on stage
 5
                       in the classroom;.
 6
                    f. Failing to ensure marketing materials complied with state chiropractic board
 7                     rules;
 8                  g. Failing to ensure marketing materials did not contain impermissible and
                       misleading representations about Down, his role at the seminars, and whether
 9
                       his presentation was part of the seminars;
10
                    h. Failing to send representatives to the seminars who could have ensured Down
11                     did not violate state board rules and defraud attending chiropractors;
12                  i. Relying on Down to self-police the seminars—something that was contrary to
13                     his own financial interest;

14                  j. Failing to perform any due diligence on Down and Down’s companies prior to
                       sponsoring seminars with him across the country;
15
                    k. Failing to require that Down provide his lunchtime presentation slides or talking
16                     points to Parker so it could know what he was going to say;
17
                    l. Failing to verify the information Down was providing to Parker’s continuing
18                     education attendees was accurate or truthful;

19                  m. Allowing Down to continually make false representations, including details of
                       the investment opportunities, the financial stability and solvency of his
20                     companies, and the expected return to the investors; or
21
                    n. Failing to audit the seminars after the fact.
22
            167.    As a result of Parker’s negligence, Plaintiffs invested large sums of money—some
23
     their entire retirement savings—with Steve Down and Down’s Companies and lost their entire
24

25   investment in his fraudulent schemes.

26          168.    Plaintiffs experienced severe emotional distress as a result of losing their retirement

27   savings, money they had worked their entire lives to earn.
28

     ORIGINAL CLASS ACTION COMPLAINT - Page 29
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 30 of 31


             169.    Plaintiffs experienced severe emotional distress as a result of not knowing how
 1

 2   much longer they would now need to work or if they would ever be able to retire.

 3           170.    The severe emotional distress Plaintiffs experienced and continue to experience is

 4   serious, substantial, enduring, and is not trivial or transitory.
 5
             171.    Each of Defendant’s acts and omissions, singularly or in combination, was a
 6
     proximate cause of Plaintiffs’ injuries and damages.
 7

 8                                                    VII.

 9                                         RELIEF REQUESTED

10           172.    Plaintiffs pray for their actual/compensatory damages and/or restitution in an

11   amount to be proven at trial, including, but not limited to:

12                           a. Order certifying Class action treatment;
13                           b. Actual economic damages;
14
                             c. Mental anguish damages;
15
                             d. Emotional distress damages;
16
                             e. Punitive or treble damages;
17

18                           f. Recoverable and reasonable costs and attorneys’ fees;

19                           g. Pre-judgment interest;

20                           h. Post-judgment interest; and
21
                             i. Any and all other relief to which Plaintiffs may show themselves
22                              entitled.

23                                                    VIII.

24                                    TRIAL BY JURY REQUESTED

25           173.    Plaintiffs request trial by jury on all matters and issues triable to a jury under

26   applicable law.

27

28

     ORIGINAL CLASS ACTION COMPLAINT - Page 30
       Case 3:20-cv-03194-RS Document 1 Filed 05/09/20 Page 31 of 31


     Dated: May 9, 2020                 Respectfully submitted,
 1

 2                                      SBAITI & COMPANY PLLC

 3                                      /s/ Mazin A. Sbaiti
                                        Mazin A. Sbaiti
 4                                      Texas Bar No. 24058096
                                        mas@sabaitilaw.com
 5
                                        Brad J. Robinson
 6                                      Texas Bar No. 24058076
                                        bjr@sbaitilaw.com
 7                                      JPMorgan Chase Tower
                                        2200 Ross Avenue – Suite 4900W
 8                                      Dallas, TX 75201
                                        T: (214) 432-2899
 9
                                        F: (214) 853-4367
10
                                        Counsel for Plaintiffs
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     ORIGINAL CLASS ACTION COMPLAINT - Page 31
